Citation Nr: 0432003	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a compensable evaluation for herpes 
simplex.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in March 2004, at which time they were remanded to afford the 
veteran a hearing.  The veteran testified at a Board 
videoconference in May 2004.  Additional evidence was 
submitted by the veteran with a waiver of preliminary RO 
review of the new evidence. 

The issues of entitlement to service connection for 
hypertension and entitlement to a compensable evaluation for 
herpes simplex are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not suffer from current chronic right 
knee disability related to his active duty service. 

2.  The veteran's bilateral degenerative joint disease of the 
ankles is causally related to his active duty service. 

3.  The veteran's bilateral plantar fasciitis is causally 
related to his active duty service.    


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Bilateral degenerative joint disease of the ankles was 
incurred during the veteran's active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  Bilateral plantar fasciitis was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A,  
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to service connection.  The discussions in the 
rating decision and the statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
January 2003 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v.  Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  When read together, the 
statement of the case and the January 2003 letter informed 
the veteran of the evidence necessary to substantiate his 
claims.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review for further notice of VCAA.  

The Board also notes that the January 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, with regard to the issues dealing with the right 
knee, ankles, and feet, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations.  All available pertinent 
records, service, private, and VA, have been obtained.  The 
veteran has been afforded adequate VA examinations.  The 
record as it stands includes sufficient competent evidence to 
decide these claims.  38 C.F.R. § 3.159.  In connection with 
his claims, the veteran has appeared at a Board hearing.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue addressed on the merits in 
this decision.  Under these circumstances, no further action 
is necessary to assist the claimant with these claims.

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Right Knee Disability.

The veteran was found to be without defects at the time of 
the April 1980 service entrance examination.  On Reports of 
Medical History completed by the veteran in April and June of 
1980, he denied having or ever having had a trick or locked 
knee.  

In August 1984, the veteran complained of numbness in his 
right knee after sitting for a long period of time.  It was 
noted that the veteran had a history of knee problems 
including fluid in the knee.  The assessment was fluid in the 
knee.  There is no service exit examination of record as the 
veteran's service medical records dated between May 1980 and 
March 1986 are incomplete.   

A private clinical record dated in August 1999 indicates that 
the veteran complained of right knee pain.  No pertinent 
diagnosis was made.  

On VA joints examination in September 1999, the veteran 
complained of right knee pain which had been present since 
active duty but denied any trauma while in the military.  He 
reported that his right knee problems began around the time 
he started having problems with his feet and ankles.  X-rays 
of the right knee were interpreted as being normal.  The 
pertinent impression from the examination was right knee pain 
of an uncertain etiology.  

A private clinical record dated in September 1999 indicates 
the veteran was complaining of pain in his right knee joint.  
No knee disability was diagnosed.  

In June 2000, the veteran complained of musculoskeletal pain 
in the lower back, ankles and knee joints.  No pertinent 
diagnosis was made.  

At the time of a May 2003 VA examination, the veteran 
reported that he experienced a gradual increase in right knee 
pain during active duty.  No specific trauma to the knee 
occurred.  The pertinent assessment was right knee pain of an 
uncertain etiology.  The examiner opined that the right knee 
pain was not likely due to the veteran's active duty service.  

The Board finds that service connection is not warranted for 
a right knee disability.  As indicated above, the veteran 
sought treatment briefly for right knee pain during active 
duty.  However, there is no competent evidence of record 
linking a current right knee disability to the veteran's 
active duty service.  While there is evidence in the post-
service outpatient treatment records demonstrating 
intermittent complaints of right knee pain, these records do 
not include diagnoses of a right knee disability nor do they 
link any right knee disability to the veteran's active duty 
service.  VA examinations conducted in September 1999 and May 
2003 resulted in diagnoses of pain of an uncertain etiology.  
Service connection for a right knee disability is not 
warranted based on these diagnoses.  The Court has held that 
a symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Additionally, the examiner who 
conducted the May 2003 VA examination, affirmatively opined 
that the right knee pain was not due to the veteran's active 
duty service.

The only evidence of record which links a currently existing 
right knee disability to the veteran's active duty service is 
his own allegations and testimony.  As a layperson, however, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no competent evidence of record of the presence of 
arthritis in the knee to a compensable degree within one year 
of the veteran's discharge which would warrant a grant of 
service connection on a presumptive basis.  As there is no 
competent evidence of record demonstrating the current 
existence of a right knee disability nor any competent 
evidence linking a currently existing right knee disability 
to active duty in any way, service connection is not 
warranted.  Again, pain alone without a diagnosed disorder is 
not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.   

Ankle and Foot Disabilities

Analysis

After reviewing the overall record, the Board finds that 
service connection is warranted for bilateral foot and ankle 
disabilities.  The service medical records reveal that the 
veteran sought treatment several times for foot and ankle 
pain during active duty.  In October 1982, the veteran sought 
treatment for pain in the arches of both feet which had been 
present for six to eight months.  The pain was sharp and 
continuous.  The veteran had been wearing new boots.  
Objectively, it was noted that there were signs of flat feet.  
The assessment was falling arches.  A second clinical record 
dated the same month included an impression of arch pain, pes 
planus - mobile type.  His service medical records are 
incomplete for the period between May 1980 and March 1986.  
The veteran has testified, however, that he continued to 
experience problems with his feet and ankles through his 
discharge and up to the present time.  

The Board finds that the veteran is competent to report on 
the presence but not the cause of his bilateral foot and 
ankle pain.  Where the determinative issue involves a medical 
determination, competent medical evidence is required.  
However, lay assertions of symptomatology or injury may 
suffice where the determinative issue is not medical in 
nature.  See Harvey, 6 Vet. App. at 393; see also Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  The fact that the veteran has had ongoing 
problems with his feet and ankles since at least 1989 is 
supported by the June 2000 lay statement from W. F. T., PhD.  

There is competent evidence of record which includes 
diagnoses of current foot and ankle disabilities which are 
linked back to the veteran's active duty service.  In a July 
2000 letter, B. E. B, M.D., wrote that she had reviewed the 
veteran's service medical records as well as some post-
service private clinical records.  In a May 2004 statement, 
the physician seemed to link disabilities of the feet and 
ankles including degenerative arthritis to the veteran's 
active duty service.  At the time of a May 2003 VA 
examination, the veteran informed the examiner that he had a 
gradual increase in bilateral ankle pain during active duty.  
The pertinent assessments from this examination were 
bilateral ankle degenerative joint disease and bilateral 
plantar fasciitis.  Although the language used by the VA 
examiner was not entirely clear, the Board interprets the 
language as setting forth an opinion that that it was as 
likely as not that both disabiities were due to the veteran's 
active duty service.  

Based on the above, and giving the benefit of the doubt to 
the veteran, the Board finds that service connection is 
warranted for bilateral degenerative joint disease of the 
ankles and bilateral plantar fasciitis.  


ORDER

Service connection for a right knee disability is not 
warranted.  To this extent, the appeal is denied.  

Service connection is warranted for bilateral degenerative 
joint disease of the ankles and for bilateral plantar 
fasciitis.  To this extent, the appeal is granted.  


REMAND

The veteran has claimed entitlement to service connection for 
hypertension.  Associated with the claims file is a July 2000 
letter from a private physician who noted that the veteran 
had some elevated blood pressure readings during his active 
duty service and opined that the veteran had diastolic 
hypertension which began during the veteran's active duty 
service.  In opposition to this is the report of a May 2003 
VA examination.  At that time, the examiner opined that the 
veteran had essential hypertension.  The raised diastolic 
readings present during active duty were noted to be due, at 
least in part, to pain the veteran was experiencing at that 
time.  The Board further notes that the veteran has indicated 
that he was incarcerated for a period of years beginning just 
after his discharge.  It does not appear that an attempt has 
been made to obtain any medical records from this time 
period.  The Board notes that service connection may be 
granted for hypertension on a presumptive basis if the 
disability is present to a compensable degree within one year 
of discharge.  There is the possibility that health records 
from the veteran's incarceration may evidence this.  Based on 
the conflicting opinions as to the etiology of the 
hypertension and the fact that additional medical evidence 
dated shortly after the veteran's discharge may be in 
existence, the Board finds that the claim of entitlement to 
service connection for hypertension must be remanded for 
additional evidentiary development.  

The veteran has also claimed entitlement to an increased 
rating for his service-connected herpes simplex.  His 
representative has argued that the disability has increased 
since the last VA examination which was conducted in May 
2003.  While a new examination is not required simply because 
of the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

The RO has rated this disability by analogy under Diagnostic 
Code 7819.  However, it would appear that rating criteria for 
skin disability is also applicable and should be considered.  
The most recent VA examination is not sufficiently responsive 
to the pertinent rating criterion for skin disorders, to 
include the criteria set forth at  38 C.F.R. § 4.118, 
effective August 30, 2002, as well as the old criteria.   

With regard to the hypertension and herpes simplex issues, 
the veteran is hereby advised that he should submit any 
pertinent evidence in his possession.

Accordingly, the case is hereby REMANDED for the following 
actions:   

1.  The RO should take appropriate action 
to request copies of any medical records 
from the any correctional facility where 
the veteran was incarcerated after his 
discharge from active duty.  

2.  The veteran should be afforded a VA 
hypertension examination (if possible, by 
an examiner other than the one who 
conducted the May 2003 examination).  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection  with the 
examination.  After examining the veteran 
and reviewing the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that 
hypertension was manifested during the 
veteran's active duty service or within 
one year of discharge from  service.  The 
examiner is requested to address the 
significance of the various blood 
pressure readings recorded during the 
veteran's active duty service.   

3.  The veteran should be afforded a VA 
dermatological examination for the 
purpose of evaluating the current nature 
and severity of his herpes simplex.  If 
possible, this examination should be 
conducted during an active phase of the 
disability.  The claims folders must be 
made available to the examiner for 
review.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  Examination findings should be 
clearly reported to allow for evaluation 
under applicable VA rating criteria. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if any benefits sought on 
appeal can be granted.  The herpes 
simplex issue should be considered in 
light of both old and new criteria for 
rating disabilities of the skin.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the  case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



